DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to all claims have been fully considered and are persuasive.  The previous rejection has been withdrawn. 
Indication of Related Subject Matter
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kang et al. (US Pub. No. 2018/0330673 A1) shows an emission control driver 130 (Fig. 1 and para. 39) comprising a plurality of stage circuits configured to supply emission signals to emission control lines (Fig. 2 and para. 56), wherein: each of the stage circuits (Fig. 4 and para. 75) comprises: an output circuit (including terminal 105, Fig. 4 and para. 77) configured to supply a voltage of a first power supply VDD or a voltage of a second power supply VSS to an output terminal in response to a voltage of a first node N1 and a voltage of a second node N2 (Fig. 4 and paras. 72 and 78); an input circuit M2 configured to control a voltage of the second node and a voltage of a third node N3 in response to respective signals supplied to a first input terminal GSP1 and a second input terminal CCLK1 (Fig. 4 and para. 85); a first signal processor (including M9 and C3) configured to control the voltage of the first node in response to the voltage of the second node (Fig. 4); a second signal processor 240 coupled between the first node and the third node (Fig. 4), and configured to control the voltage of the first node in response to an output voltage of a third signal processor (210, 230) and a signal supplied to a third input terminal (CCLK2, Fig.4); and the third signal processor configured to control the voltage of the second node in response to a signal supplied to the first input terminal (Fig. 4), wherein the third signal processor comprises: a third capacitor C1 coupled between the first power supply and the second node (Fig. 4); and a third transistor M5 coupled between the first power supply and the third input terminal (Fig. 4), and including a gate electrode coupled to the second node (Fig. 4).
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter. 
Claim 1 recites that the input circuit comprises a first transistor coupled between the first input terminal and the second node, the first transistor including a gate electrode coupled to the second input terminal.
The prior art of record does not show this configuration, therefore claim 1 is allowable. 
		Claims 2 – 9 and 11 – 16 are allowable at least by virtue of their dependence on claim 1.  
		Claim 17 recites similarly allowable subject matter as that of claim 1, and therefore is allowable for the reasons above. 
		Claims 18 and 19 are allowable at least by virtue of their dependence on claim 17.  
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448.  The examiner can normally be reached on Monday - Friday, 9AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARL ADAMS/
Examiner, Art Unit 2627